             Case 8:21-cv-01958-SDM-AEP Document 1-1 Filed 08/16/21 Page 1 of 4 PageID 9
   Filing # 130608521  E-Filed 07/14/2021 09:56:20 AM


                                    IN THE CIRCUIT COURT OF THE THIRTEENTH JUDICIAL CIRCUIT
                                           IN AND FOR HILLSBOROUGH COUNTY, FLORIDA
                                                          CIVIL DIVISION

             MADELINE CAMACHO,

                     Plaintiff,
                                                                          Case No:
             vs.                                                          Division:

             DOLLAR TREE STORES, INC,

                     Defendant.
                                               /

                                                                COMPLAINT

                     Plaintiff, MADELINE CAMACHO, by and through the undersigned attorneys, sues Defendant,

             DOLLAR TREE STORES, INC, and alleges the following:

                                                         GENERAL ALLEGATIONS

                     1.           This is an action for damages in excess of Thirty Thousand Dollars ($30,000.00), exclusive

             of interest and costs.

                     2.           At all times material hereto, Plaintiff, MADELINE CAMACHO, was and is a natural person

             residing in Hillsborough County, Florida.

                     3.           At all times material hereto, Defendant, DOLLAR TREE STORES, INC, was and is a Florida

             Foreign Profit Corporation doing business in Hillsborough County, Florida.

                                                          COUNT I
                                      NEGLIGENCE OF DEFENDANT, DOLLAR TREE STORES, INC

                     4.           Plaintiff, MADELINE CAMACHO, realleges and incorporates herein the allegations

             contained in Paragraphs 1 through 3 as if fully set forth herein.

                     5.           On or about February 7, 2021, Plaintiff, MADELINE CAMACHO, was a business invitee of

             the Defendant, DOLLAR TREE STORES, INC, at the premises located at 7089 West Waters Avenue, Tampa,

             FL 33634 in Hillsborough County.




7/14/2021 9:56 AM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 1
             Case 8:21-cv-01958-SDM-AEP Document 1-1 Filed 08/16/21 Page 2 of 4 PageID 10




                      6.        At all times material hereto and specifically on February 7, 2021, Defendant, DOLLAR TREE

             STORES, INC, owned, managed, controlled, operated, and/or maintained the premises located at 7089 West

             Waters Avenue, Tampa, FL 33634 in Hillsborough County.

                      7.        On or about February 7, 2021, the Plaintiff, MADELINE CAMACHO, was at DOLLAR TREE

             STORES, INC, located at 7089 West Waters Avenue, Tampa, FL 33634 in Hillsborough County, when she

             slipped and fell on water and/or an unidentified transitory foreign substance that was on the floor of the interior

             of the premises.

                      8.        The Defendant, DOLLAR TREE STORES, INC, owed to its business invitees, including

             Plaintiff, MADELINE CAMACHO, duties to include the following:

                                a.      to maintain the subject premises in a reasonably safe condition; and

                                b.      to correct or warn of dangers that it knew or should have known of by the use or

             reasonable care and to which invitees cannot or should not know by the use of reasonable care.

                      9.        The Defendant, DOLLAR TREE STORES, INC, by and through its agents, servants or

             employees, breached its duty owed to the Plaintiff, MADELINE CAMACHO, in the following way(s):

                                a.      By failing to maintain the floors of the premises in a reasonably safe condition,

             allowing water and/or an unknown, transitory foreign substance to accumulate on the floor and thus

             constitute a hazardous condition; and/or

                                b.      By failing to warn invitees, including Plaintiff, of the hazardous condition of water

             and/or an unknown, transitory foreign substance on the floor that existed at the time of the Plaintiff’s incident;

             and/or

                                c.      By failing to correct the hazardous condition on the premises when the Defendant,

             DOLLAR TREE STORES, INC, knew or should have known, had it been exercising reasonable care, that

             water and/or an unidentified transient foreign substance was on the floor; and/or

                                d.      By failing to adequately inspect the subject premises to ascertain or identify whether




7/14/2021 9:56 AM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 2
             Case 8:21-cv-01958-SDM-AEP Document 1-1 Filed 08/16/21 Page 3 of 4 PageID 11




             there was a hazardous condition on the floor of the premises, such condition being water and/or an

             unidentified transitory foreign substance on the floor; and/or

                              e.       By failing to remedy or correct the hazardous condition of water and/or an unknown,

             transitory foreign substance being on the floor when such hazardous condition had existed for a sufficient

             length of time so that Defendant, DOLLAR TREE STORES, INC, knew or should have known of the

             hazardous condition had it been exercising reasonable care; and/or

                              f.       By failing to remedy or correct the hazardous condition which constituted a danger

             to the Plaintiff, MADELINE CAMACHO, as the hazardous condition occurred with such frequency that

             Defendant, DOLLAR TREE STORES, INC, should have known of its existence; and/or

                              g.       By failing to comply with its non-delegable duty, as a landowner, to maintain the

             property in a reasonably safe condition.

                     10.      As a direct and proximate result of Defendant, DOLLAR TREE STORES, INC’s, negligence

             described herein, Plaintiff, MADELINE CAMACHO, has suffered bodily injury and resulting pain and suffering,

             disability, disfigurement, loss of capacity for the enjoyment of life, expense of hospitalization, medical and

             nursing care and treatment, loss of earnings and the ability to earn money, and possibly an aggravation of a

             previously existing condition. Some or all of the injuries sustained are either permanent or continuing in

             nature within a reasonable degree of medical probability and Plaintiff will continue to suffer impairment in the

             future. Alternatively, and/or in addition, Plaintiff has significant and permanent loss of an important bodily

             function, and/or significant and permanent scarring or disfigurement.

                     WHEREFORE the Plaintiff, MADELINE CAMACHO, demands judgment against Defendant,

             DOLLAR TREE STORES, INC, for damages, costs, interest and such other relief as this Court deems just

             and proper. Further, Plaintiff demands trial by jury on all issues.

                                                      DEMAND FOR JURY TRIAL

                     Plaintiffs hereby demand a jury trial on all issues triable before a jury.




7/14/2021 9:56 AM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 3
             Case 8:21-cv-01958-SDM-AEP Document 1-1 Filed 08/16/21 Page 4 of 4 PageID 12




             Dated July 14, 2021.
                                                         s/ Alan Bulnes
                                                       ALAN BULNES, ESQUIRE
                                                       Florida Bar No. 0036853
                                                       ab@mickeykeenan.com
                                                       MICHAEL KEENAN, ESQUIRE
                                                       Florida Bar No. 0848581
                                                       mk@mickeykeenan.com
                                                       MICKEY KEENAN, P.A.
                                                       324 N. Dale Mabry Hwy., Ste. 101
                                                       Tampa, FL 33609
                                                       Attorneys for Plaintiff
                                        Service email: service@mickeykeenan.com




7/14/2021 9:56 AM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 4
